Citation Nr: 0625956	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-14 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as due to undiagnosed illness).  

2.  Entitlement to service connection for memory loss 
(claimed as due to undiagnosed illness).  

3.  Entitlement to service connection for coughing (claimed 
as due to undiagnosed illness).  

4.  Entitlement to service connection for myopic astigmatism, 
claimed as blurry vision (claimed as due to undiagnosed 
illness).  
 
5.  Entitlement to service connection for male pattern 
baldness (claimed as due to undiagnosed illness).  
  
6.  Entitlement to service connection for dermatitis (claimed 
as due to undiagnosed illness).  
  
7.  Entitlement to service connection for joint pain (claimed 
as due to undiagnosed illness).  
  
8.  Entitlement to service connection for tension headaches 
(claimed as due to undiagnosed illness).  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from January 1985 to May 
1985 and from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.   


REMAND

In correspondence from the appellant, received in March 2006, 
he indicated that he wished to have a Travel Board hearing.  
Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

Make arrangements to schedule the 
appellant for a VA Travel Board hearing 
before a Veterans Law Judge at the RO 
nearest his current residence in 
accordance with 38 C.F.R. § 20.704.  If 
appropriate, jurisdiction of the claims 
folder should be transferred to the RO in 
the state where the veteran currently 
resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



